FILED
                            NOT FOR PUBLICATION                               FEB 2 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DALE R. STEIN,                                    No. 13-16968

               Plaintiff - Appellant,             D.C. No. 3:11-cv-01243-JSW

  v.
                                                  MEMORANDUM*
G. WOODS, DDS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Dale R. Stein, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious dental needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Stein failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his dental problems and associated pain. See id. at 1057-

58 (a prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health and safety; negligence and a

mere difference in medical opinion are insufficient); Jackson v. McIntosh, 90 F.3d

330, 332 (9th Cir. 1996) (to establish that a difference of opinion amounted to

deliberate indifference, a prisoner “must show that the course of treatment the

doctors chose was medically unacceptable under the circumstances” and “that they

chose this course in conscious disregard of an excessive risk to [the prisoner’s]

health”); see also Peralta v. Dillard, 744 F.3d 1076, 1086-88 (9th Cir. 2014) (en

banc) (official whose only role was reviewing internal appeal does not act with

deliberate indifference absent knowledge of a substantial risk of serious harm).

      AFFIRMED.




                                          2                                    13-16968